Citation Nr: 0910681	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.

2.  Eligibility for entitlement to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to March 
1971.  The Veteran died in May 2000; the appellant is the 
Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant testified 
at a Board hearing at the RO in May 2003.  

In November 2003, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  

Thereafter, the appellant was informed that the Acting 
Veterans Law Judge who conducted the May 2003 hearing was no 
longer with the Board.  Thus, in February 2008, the appellant 
testified at a videoconference Board hearing before the 
undersigned Acting Veterans Law Judge.




FINDINGS OF FACT

1.  The Veteran died in May 2000; the immediate cause of 
death was suicide by hanging.

2.  The Veteran's death was caused by lack of proper skill 
and error in judgment by a VA Medical Center.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).

2.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, is established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2008).

3.  As the appellant's claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 has been granted, the issue of 
entitlement to service connection for the cause of the 
Veteran's death is dismissed as moot.  38 U.S.C.A. §§ 1110, 
1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In light of the Board's favorable 
decision granting the appellant's claims of entitlement to 
DIC benefits under 38 U.S.C.A. § 1151 and eligibility for 
entitlement to DEA pursuant to Chapter 35, Title 38, United 
States Code, however, the Board concludes that discussion of 
the VCAA is unnecessary.    

With respect to the appellant's claim of entitlement to DIC 
under 38 U.S.C.A. § 1151, Initially, the Board notes that 38 
U.S.C. § 1151 was amended by section 422(a) of Pub. L. No. 
104-204.  The revised law is applicable to all claims filed 
on or after October 1, 1997.  Because the appellant's claim 
for DIC was filed after this date, the amended law is 
applicable.  See VAOPGCPREC 40- 97 (Dec. 31, 1997).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the Veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).  Whether the proximate cause of a Veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

The Veteran's VA treatment records show continuing treatment 
for a variety of psychiatric conditions prior to his death.

VA treatment records reflect that on May 19, 2000, the 
Veteran called the VA crisis line and spoke at length with a 
VA medical doctor, T.A.Z.  The specifics of such phone 
conversation are detailed in a May 19, 2000 VA medical record 
telephone contact entry completed by Dr. T.A.Z., and a June 
2, 2000 VA medical record completed by Dr. T.A.Z. subsequent 
to the Veteran's death.  Dr. T.A.Z. recommended that the 
Veteran stay overnight at the VA Medical Center (VAMC), and 
arrangements were made for him to be admitted.  A May 19, 
2000, VA medical record entry reflects that the Veteran was 
escorted by emergency room staff the evening of May 19 to 
complete the admission process; however, he refused to comply 
with all of the admission requirements.  He then asked to be 
discharged and apparently left the facility.

On May 22, 2000, at 12:57 a.m., the Veteran was found 
deceased at the VAMC in Dallas, Texas.  The Veteran had 
committed suicide by hanging himself on a flagpole outside of 
the VAMC.  

In March 2009, a VA physician offered an opinion that the 
proximate cause of the death of the Veteran was due to error 
in judgment and lack of adequate skill on the part of VA in 
failing to furnish the proper psychiatric care which is 
expected from a reasonable health provider.  In forming such 
opinion, the VA physician specifically referenced Dr. 
T.A.Z.'s failure to confer with the Veteran's treating 
psychiatrist or an attending psychiatrist on call about the 
Veteran's treatment and disposition on May 19, 2000, the 
failure of the VAMC Domiciliary staff to keep a close 
observation on the Veteran after his arrival on May 19, 2000, 
and the failure of the VAMC to discharge the Veteran to the 
care of his wife or another relative on May 19, 2000.  

The Board accepts the VA physician's March 2009 opinion as 
the most probative medical evidence on the issue of whether 
error in judgment and lack of adequate skill on the part of 
VA caused the Veteran's death because it was based on a 
review of all historical records and contained a detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Moreover, the VA physician provided 
precise reasons and bases for the conclusions that he reached 
concerning the Veteran's death and made specific reference to 
the pertinent evidence in reaching these conclusions.  
Therefore, the Board finds that the Veteran's death was 
proximately caused by lack of proper skill and error in 
judgment by the VAMC medical providers and finds that 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is warranted.

With respect to the appellant's claim of eligibility for 
entitlement to DEA pursuant to Chapter 35, Title 38, United 
States Code, the Board notes that the child, spouse, or 
surviving spouse of a Veteran will have basic eligibility if 
certain conditions are met, including, that a permanent total 
service-connected disability have been in existence at the 
date of the Veteran's death, or that the Veteran died as a 
result of a service-connected disability.  See generally 
38 U.S.C.A. §§ 3501 et seq.; 38 C.F.R. §§ 3.807(a), 21.3020.  
In light of the Board's decision granting the appellant's 
claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151, the appellant also is eligible for DEA benefits under 
Chapter 35, Title 38, United States Code.

Finally, with respect to the appellant's claim of service 
connection for the cause of the Veteran's death, the Board 
notes that compensation pursuant to 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151(a).  In light of the Board's decision 
granting the appellant's claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, the issue of entitlement to service 
connection for the cause of the Veteran's death is dismissed 
as moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (holding 
that the Board does not have jurisdiction to review a case if 
no benefit would accrue to the claimant); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997) (finding that dismissal is the 
proper remedy to employ when an appeal has become moot).  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Eligibility for entitlement to Dependents' Educational 
Assistance pursuant to Chapter 35, Title 38, United States 
Code, is established.

Entitlement to service connection for the cause of the 
Veteran's death is dismissed as moot.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


